This is an action to recover the balance due for lumber sold and delivered by the plaintiff to the defendant, G.H. Cope.
Defendant denies that he is liable for the amount due to the plaintiff. He alleges that the lumber was purchased by him as president of the G.H. Cope Lumber and Dimension Company, a corporation, and that said lumber was shipped by plaintiff to said corporation. *Page 796 
The issue submitted to the jury was answered as follows:
"In what sum, if any, is the defendant indebted to the plaintiff? Answer: $1,107.88."
From judgment on the verdict defendant appealed to the Supreme Court.
There was evidence at the trial of this action tending to show that the defendant, G.H. Cope, purchased the lumber shipped by plaintiff to the G.H. Cope Lumber and Dimension Company, on his personal credit, and not on the credit of the corporation. This evidence, together with the evidence offered by the defendant tending to show the contrary, was submitted to the jury, under a charge which was free from error. As neither of defendant's assignments of error on his appeal to this Court can be sustained, the judgment must be affirmed.
No error.